Case 6:19-cv-01344-PGB-LRH Document 39 Filed 07/01/20 Page 1 of 1 PageID 181




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                CASE NO: 19-CV-1344-Orl-40LRH

 MARASON QUASHIE, as Personal
 Representative of the Estate of NORMA
 WHITFIELD-QUASHIE, Deceased,

         Plaintiff,

 vs.

 EMIRATES, INC. a foreign corporation,

       Defendant.
 _______________________________/

                                   REPORT OF MEDIATION

       The undersigned Mediator hereby advises this Honorable Court that the Parties in the

captioned matter participated in a video conference Mediation, via Zoom, on June 30, 2020, and

that the Parties reached a full and final settlement of all claims.

       DATED this 1st day of July 2020

                                               Respectfully submitted,
                                               /s/ Michael C. Siboni
                                               Michael C. Siboni, Esq., Mediator
                                               Certification No.: 14026CRA
                                               1900 SE 18th Avenue, Suite 300
                                               Ocala, FL 34471
                                               Phone: (352) 629-7441
                                               Fax: (352) 629-7745

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of July 2020, a true and correct copy of the
foregoing was electronically filed and served by using the CM/ECF Portal system, which will send
an automatic e-mail message to all parties who have registered with the E-Filing Portal.

                                                    /s/ Michael C. Siboni
                                                    Michael C. Siboni, Esq., Mediator
